Case 1:20-cv-05289-ARR-SMG Document 1 Filed 11/02/20 Page 1 of 7 PageID #: 1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 119317

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



 Yaakov Biggs, individually and on behalf of all others
 similarly situated                                              Case No:

                                          Plaintiff,             CLASS ACTION COMPLAINT

                              vs.
                                                                 JURY TRIAL DEMANDED
 McCarthy Burgess & Wolf, Inc.,

                                          Defendant.


       Yaakov Biggs, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against McCarthy Burgess & Wolf, Inc. (hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.



                                                  1
Case 1:20-cv-05289-ARR-SMG Document 1 Filed 11/02/20 Page 2 of 7 PageID #: 2




          4.    At all relevant times, Defendant conducted business within the State of New York.


                                             PARTIES
          5.    Plaintiff Yaakov Biggs is an individual who is a citizen of the State of New York
residing in Kings County, New York.
          6.    Plaintiff is a natural person allegedly obligated to pay a debt.
          7.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.    On information and belief, Defendant McCarthy Burgess & Wolf, Inc., is an Ohio
Corporation with a principal place of business in Cuyahoga County, Ohio.
          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          11.   The principal purpose of Defendant's business is the collection of such debts.
          12.   Defendant uses the mails in its debt collection business.
          13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                 THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
          14.   Congress enacted the FDCPA upon finding that debt collection abuse by third party
debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977)
reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
          15.   The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
          16.   To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,
91 (2d Cir. 2008).
          17.   As such, the circumstances of the particular debtor in question have no bearing as



                                                  2
Case 1:20-cv-05289-ARR-SMG Document 1 Filed 11/02/20 Page 3 of 7 PageID #: 3




to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he
or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the
plaintiff consumer's actions or inaction in response to a communication from a debt collector are
irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
       18.     Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
       19.     If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
       20.     The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.


                        ALLEGATIONS SPECIFIC TO PLAINTIFF
       21.     Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
       22.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
       23.     The alleged Debt does not arise from any business enterprise of Plaintiff.
       24.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
       25.     At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.




                                                 3
Case 1:20-cv-05289-ARR-SMG Document 1 Filed 11/02/20 Page 4 of 7 PageID #: 4




         26.   At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
         27.   In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letters
including the letter dated December 13, 2019 (“the Letter”). (A true and accurate copy is annexed
hereto as “Exhibit 1.”)
         28.   The Letter conveyed information regarding the alleged Debt.
         29.   The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
         30.   The Letter was received and read by Plaintiff.
         31.   15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
         32.   15 U.S.C. § 1692e prohibits the use of any false, deceptive, or misleading
representation or means in connection with the collection of any debt.
         33.   15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt or to obtain information concerning a consumer.
         34.   15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
         35.   A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e.
         36.   A collection letter also violates 15 U.S.C. § 1692e if, it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer.

         37.   The Letter contains a settlement offer.

         38.   While a settlement offer in and of itself is not improper, such offer runs afoul of the

FDCPA if it impresses upon the least sophisticated consumer that if he or she does not accept the

settlement, he or she will have no further opportunity to settle the debt for less than the full

amount.




                                                   4
Case 1:20-cv-05289-ARR-SMG Document 1 Filed 11/02/20 Page 5 of 7 PageID #: 5




        39.      Upon being presented with such offer, the least sophisticated consumer could be
materially misled into remitting payment or entering into a repayment plan she may not be able to
afford, for fear of being subjected to additional collection efforts for the full amount of the
debt when, in fact, settlement offers are frequently renewed if the consumer fails to accept the
initial offer.
        40.      These concerns can be adequately addressed by the debt collector including with
the offer the following language: “We are not obligated to renew this offer.”
        41.      The phrase “we are not obligated to renew this offer” adequately conveys to the
least sophisticated consumer that there is a renewal possibility, but also that it is not assured.
        42.      The Letter does not state “we are not obligated to renew this offer,” nor does it
include any kind of substantially similar language.
        43.      The least sophisticated consumer would likely be misled by the settlement offer.
        44.      The least sophisticated consumer would likely be misled in a material way by the
settlement offer.
        45.      Defendant has violated 15 U.S.C. § 1692e by way of using a false, deceptive, or
misleading representation or means in its attempt to collect Plaintiff’s alleged Debt.
        46.      For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692e(10)
and is liable to Plaintiff therefor.


                                       CLASS ALLEGATIONS
        47.      Plaintiff brings this action individually and as a class action on behalf of all persons
similarly situated in the State of New York.
        48.      Plaintiff seeks to certify a class of:
                      All consumers to whom Defendant sent a collection letter substantially
                      and materially similar to the Letter sent to Plaintiff, which letter was
                      sent on or after a date one year prior to the filing of this action to the
                      present.

        49.      This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
that the Court award damages as authorized by 15 U.S.C. § 1692k.
        50.      The Class consists of more than thirty-five persons.
        51.      Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual


                                                     5
Case 1:20-cv-05289-ARR-SMG Document 1 Filed 11/02/20 Page 6 of 7 PageID #: 6




issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
superior to other available methods for the fair and efficient adjudication of this controversy.
        52.     The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
        53.     Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues raised
by this action will not require extended contact with the members of the Class, because Defendant's
conduct was perpetrated on all members of the Class and will be established by common proof.
Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection
laws.


                                          JURY DEMAND
        54.     Plaintiff hereby demands a trial of this action by jury.


                                      PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and

                    b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
                    Class Counsel;

                    c. Finding Defendant's actions violate the FDCPA; and

                    d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                    e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    f. Granting Plaintiff's costs; all together with

                    g. Such other relief that the Court determines is just and proper.




                                                   6
Case 1:20-cv-05289-ARR-SMG Document 1 Filed 11/02/20 Page 7 of 7 PageID #: 7




DATED: November 2, 2020
                                   BARSHAY SANDERS, PLLC

                                   By: _/s/ Craig B. Sanders
                                   Craig B. Sanders, Esquire
                                   100 Garden City Plaza, Suite 500
                                   Garden City, New York 11530
                                   Tel: (516) 203-7600
                                   Fax: (516) 706-5055
                                   csanders@barshaysanders.com
                                   Attorneys for Plaintiff
                                   Our File No.: 119317




                                     7
